 



Exhibit 10.59
Schedule of Base Salaries and 2006 for
Certain Executive Officers

          Name and Position   Annual Base Salary
S.P. Johnson IV
  $ 330,000  
President and Chief Executive Officer
       
 
       
Paul F. Boling
  $ 195,000  
Chief Financial Officer, Vice President, Secretary and Treasurer
       
 
       
Gregory E. Evans
  $ 190,000  
Vice President, Exploration
       
 
       
J. Bradley Fisher
  $ 240,000  
Vice President and Chief Operating Officer
       
 
       
Richard Smith
  $ 180,000  
Vice President of Land
       

